Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

PSI Premier Specialties, Inc. d/b/a Medical Express PSI,
(Supplier No. 0653700001;
NPI No. 1831101848)
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-397
Decision No. CR2833
Date: June 18, 2013
DECISION
The Medicare enrollment and billing privileges of Petitioner, PSI Premier Specialties Inc.
d/b/a Medical Express PSI (Supplier No. 0653700001; NPI No. 1831101848), are revoked

pursuant to 42 C.F.R. § 424.535(a)(1)', effective September 2, 2012, for noncompliance
with 42 C.F.R. §§ 424.57(c)(1), (2), and (22).

' References are to the 2011 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
I. Background

The Supplier Audit and Compliance Unit of the National Supplier Clearinghouse,”
operated by Palmetto GBA (Palmetto), a Medicare contractor to the Centers for Medicare
and Medicaid Services (CMS), notified Petitioner by letter dated August 3, 2012, that
Petitioner’s Medicare DMEPOS supplier number’ was being revoked effective 30 days
from the postmark of the August 3, 2012 letter. Palmetto advised Petitioner that its
supplier number was being revoked for noncompliance with 42 C.F.R. § 424.57(c)(1)
based on a violation of 42 C.F.R. § 424.57(b)(1); 42 C.F.R. § 424.57(c)(2); and 42 C.F.R.
§ 424.57(c)(22). CMS Exhibit (CMS Ex.) 2.

Palmetto notified Petitioner by letter dated September 19, 2012, that Petitioner’s
Corrective Action Plan was insufficient to permit reinstatement of Petitioner’s billing
number due to continued noncompliance with 42 C.F.R. § 424.57(c)(1), (2), and (22).
CMS Exs. 3, 4. Petitioner requested reconsideration on October 1, 2012. The
reconsideration decision dated December 10, 2012, upheld the revocation of Petitioner’s
billing privileges because Petitioner failed to show that it was in compliance with 42
C.F.R. § 424.57(c)(1), (2), and (22). CMS Ex. 1.

Petitioner timely filed a request for a hearing (RFH) before an administrative law judge
(ALJ) on February 5, 2013. On February 8, 2013, the case was assigned to me for hearing
and decision and an Acknowledgement and Prehearing Order (Prehearing Order) was
issued at my direction. CMS filed a “Prehearing Brief and Motion for Summary
Judgment” (CMS Br.) with CMS Exs. | through 9 on March 8, 2013. Petitioner filed a
“Prehearing Brief and Response to Motion for Summary Judgment” (P. Br.) with no

> The National Supplier Clearinghouse is the contractor responsible for enrollment and re-
enrollment of Durable Medical Equipment, Orthotics, Prosthetics, and Supplies
(DMEPOS) suppliers. 42 C.F.R. § 424.57(a).

> Palmetto referred to revocation of Petitioner’s “supplier number,” also known as a
“billing number,” but it is the revocation of Petitioner’s billing privileges associated with
its billing number that is at issue. A DMEPOS supplier must have a supplier number,
which conveys billing privileges, in order to be paid by Medicare for the delivery of a
Medicare-covered item to a Medicare eligible beneficiary. 42 C.F.R. § 424.57(b)(2).
Revocation of a DMEPOS supplier’s billing or supplier number is revocation of the
supplier’s billing privileges and ends the supplier’s participation in Medicare until such
time as the supplier can again qualify to participate. 42 C.F.R. §§ 424.57(d); 424.502;
424.535(a) and (c).
exhibits on April 8, 2013. CMS filed a Reply Brief (CMS Reply) on April 24, 2012 with
CMS Ex. 10. Petitioner did not object to my consideration of any of CMS’s proposed
exhibits and CMS Exs. | through 10 are admitted and considered as evidence.

II. Discussion
A. Statutory and Regulatory Program Requirements

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors such as
Palmetto. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for services
rendered to Medicare-eligible beneficiaries may only be made to eligible providers of
services and suppliers.* Act §§ 1835(a) (42 U.S.C. § 1395n(a)), 1842(h)(1) (42 U.S.C.

§ 1395u(h)(1)). Petitioner isa DMEPOS supplier.

The Act requires the Secretary of Health and Human Services (Secretary) to issue
regulations that establish a process for the enrollment in Medicare of providers and
suppliers, including the right to a hearing and judicial review of certain enrollment
determinations such as revocation of enrollment and billing privileges. Act § 1866(j) (42
U.S.C. § 1395cce(j)).

Pursuant to 42 C.F.R. §§ 424.57 and 424.505, a DMEPOS supplier such as Petitioner must
be enrolled in the Medicare program to be reimbursed for DME or POS sold or rented to
Medicare beneficiaries. Participation in Medicare imposes obligations upon a supplier.
Suppliers must submit complete, accurate and truthful responses to all information
requested in the enrollment application. 42 C.F.R. § 424.510(d)(2). Pursuant to 42 C.F.R.

* A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health agencies,
hospice programs, and a fund as described in sections 1814(g) (42 U.S.C. § 1395f(g)) and
1835(e) (42 U.S.C. § 1395n(e)) of the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The
distinction between providers and suppliers is important because they are treated
differently under the Act for some purposes. A DMEPOS supplier generally sells or rents
durable medical equipment (DME), prosthetics orthotics, or supplies (POS) as defined by
section 1861(n) of the Act. 42 C.F.R. § 424.57(a).

§§ 424.502 and 424.510(d)(3), a supplier’s application to enroll in Medicare must be
signed by an authorized official, i.e., one with authority to bind the provider or supplier
both legally and financially. The regulation provides that the signature attests to the
accuracy of information provided in the application. The signature also attests to the fact
that the provider or supplier is aware of and abides by all applicable statutes, regulations,
and program instructions. 42 C.F.R. § 424.510(d)(3). DMEPOS suppliers have additional
conditions imposed by 42 C.F.R. § 424.54(b) to be eligible for payment from Medicare for
DMEPOS provided to Medicare-eligible beneficiaries: (1) the supplier must have
submitted a completed applications and enrollment forms for each separate physical
location it uses to furnish DMEPOS except those used solely as warehouses or repair
facilities; (2) the DMEPOS item for which reimbursement is sought must have been
furnished to the Medicare beneficiary on or after the date CMS granted the supplier billing
privileges as reflected by the supplier number, with one supplier number issued for each
of the supplier’s locations; (3) billing privileges must not have been revoked and the
supplier not excluded from Medicare during the period when the DMEPOS item was
furnished; (4) the supplier has a state issued license to dispense drugs if the DMEPOS
requires administration of a drug; and (5) the supplier provides CMS all information and
documents necessary to process the claim. A DMEPOS supplier must also meet at the
time of application and continue to meet thereafter the 30 supplier certification standards
established by 42 C.F.R. § 424.57(c). Once enrolled, the supplier receives billing
privileges and is issued the billing or supplier number that is required to receive payment
for DMEPOS furnished to a Medicare beneficiary. There is no issue in this case that
Petitioner was enrolled in Medicare as a DMEPOS supplier.

The Secretary has delegated authority to CMS or its Medicare contractor to revoke an
enrolled provider or supplier’s Medicare enrollment and billing privileges and any
provider or supplier agreement for any of the reasons listed in 42 C.F.R. § 424.535.
Noncompliance with enrollment requirements, such as those established by 42 C.F.R. §
424.57 for DMEPOS suppliers, is a basis for revocation of billing privileges and
enrollment in Medicare. 42 C.F.R. § 424.535(a)(1).

A provider or supplier that has been denied enrollment or whose enrollment and billing
privileges have been revoked has a right to request a hearing by an ALJ and further review
by the Departmental Appeals Board (Board). 42 C.F.R. §§ 424.545, 498.3(b)(17), 498.5.
A hearing on the record, also known as an oral hearing, is required under the Act.
Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-751 (6th Cir. 2004). The
provider or supplier bears the burden to demonstrate that it meets enrollment requirements
with documents and records. 42 C.F.R. § 424.545(c).
B. Issues
Whether summary judgment is appropriate;

Whether there was a basis for revocation of Petitioner’s billing privileges
and enrollment in Medicare.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment is appropriate.

A provider or supplier denied enrollment in Medicare or whose enrollment had been
revoked has a right to a hearing and judicial review pursuant to section 1866(h)(1) and (j)
of the Act and 42 C.F.R. §§ 424.454(a), 498.3(b)(1), (5), (6), (8), (15), (17), 498.5. A
earing on the record, also known as an oral hearing, is required under the Act. Act §§
205(b), 1866 (h)(1) and (j); Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-
51. A party may waive appearance at an oral hearing, but must do so affirmatively in
writing. 42 C.F.R. § 498.66. In this case, Petitioner has not waived the right to oral
earing or otherwise consented to decision based only upon the documentary evidence or
pleadings. Accordingly, disposition on the written record alone is not permissible, unless
the CMS motion for summary judgment has merit.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The procedures established by 42 C.F.R. pt. 498 do not include a summary
judgment procedure. However, appellate panels of the Board have long recognized the
availability of summary judgment cases subject to 42 C.F.R. pt. 498, and the Board’s
interpretative rule has been recognized by the federal courts. See, e.g., Crestview, 373
F.3d at 749-50. Furthermore, a summary judgment procedure was adopted as a matter of
judicial economy within my authority to regulate the course of proceedings and made
available to the parties in the litigation of this case by my Prehearing Order.

Summary judgment is appropriate and no hearing is required where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party must prevail as a matter
of law even if all disputed facts are resolved in favor of the party against whom the
motion is made. The Board follows the general approach of the federal courts in
evaluating whether or not summary judgment in lieu of a hearing is appropriate. The
movant bears the initial burden of demonstrating that there are no genuine issues of
material fact for trial and that the movant is entitled to judgment as a matter of law.
When confronted with a properly supported motion for summary judgment, the

| nonmoving party “may not rest upon the mere allegations or denials of his pleading,
but... must set forth specific facts showing that there is a genuine issue for trial.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quoting First Nat’l Bank of
Az. v. Cities Serv. Co., 391 U.S. 253, 249 (1968)); see also Fed. R. Civ. P. 56(c);
Venetian Gardens, DAB No. 2286, at 10-11 (2009); Ill. Knights Templar Home, DAB
No. 2274, at 3-4 (2009); Garden City Med. Clinic, DAB No. 1763 (2001), Everett Rehab.
& Med. Ctr., DAB No. 1628, at 3 (1997) (in-person hearing required where nonmovant
shows there are material facts in dispute that require testimony); Big Bend Hosp. Corp.,
d/b/a Big Bend Hosp. Ctr., DAB No. 1814, at 13 (2002) (in some cases, any factual issue
is resolved on the face of the written record because the proffered testimony, even if
accepted as true, would not make a difference).

In opposing a motion for summary judgment, the nonmovant bears the burden of
showing that there are material facts that are disputed either affecting the movant’s prima
facie case or that might establish a defense. It is insufficient for the nonmovant to rely
upon mere allegations or denials to defeat the motion and proceed to hearing. The
nonmovant must, by affidavits or other evidence that sets forth specific facts, show that
there is a genuine issue for trial. If the nonmovant cannot show by some credible
evidence that there exists some genuine issue for trial, then summary judgment is
appropriate and the movant prevails as a matter of law. Anderson, 477 U.S. at 247. A
test for whether an issue is regarded as genuine is if “the evidence [as to that issue] is
such that a reasonable jury could return a verdict for the nonmoving party.” Jd. at 248.
In evaluating whether there is a genuine issue as to a material fact, an ALJ must view the
facts and the inferences to be drawn from the facts in the light most favorable to the
nonmoving party. Pollock v. Am. Tel. & Tel. Long Lines, 794 F.2d 860, 864 (3rd Cir.
1986).

The standard for deciding a case on summary judgment and an ALJ’s decision-making in
deciding a summary judgment motion differs from resolving a case after a hearing. On
summary judgment, the ALJ does not make credibility determinations, weigh the
evidence, or decide which inferences to draw from the evidence, as would be done when
finding facts after a hearing on the record. Rather, on summary judgment the ALJ
construes the evidence in a light most favorable to the non-movant and avoids deciding
which version of the facts is more likely true. Holy Cross Vill. at Notre Dame, Inc, DAB
No. 2291, at 5 (2009). The Board also has recognized that on summary judgment it is
appropriate for the ALJ to consider whether a rational trier of fact could find that a
party’s evidence, i.e., the movant’s evidence, would be sufficient to meet that party’s
evidentiary burden. Dumas Nursing and Rehab., L.P., DAB No. 2347, at 5 (2010); Ill.
Knights Templar Home, DAB No. 2274, at 8.

In deciding that summary judgment is appropriate in this case, I note that Petitioner
offered no affidavit or declaration in support of its opposition to the motion for summary
| judgment. Furthermore, Petitioner advised me by its prehearing exchange filed on
April 8, 2013, that it intended to offer at hearing no documentary evidence and only one
witness, Ed Stevens, who signed Petitioner’s Corrective Action Plan, which is offered as
evidence by CMS and is discussed in significant detail hereafter. I conclude, as discussed
hereafter, that the material facts in this case are not in dispute and there is no genuine
dispute as to any material fact that requires a trial. The issues in this case that require
resolution are issues of law related to the interpretation and application of the regulations
that govern enrollment and billing privileges in the Medicare program and application of
the law to the undisputed facts of this case. The issues in this case must be resolved
against Petitioner as a matter of law as discussed hereafter. Accordingly, I conclude
summary judgment is appropriate and the decision on summary judgment is dispositive of
all issues in this case obviating the need of a hearing.

2. Petitioner has not shown that it was in compliance with 42 C.F.R.
§ 424.57(c)(1) (Supplier Standard 15).

3. There is a basis for revocation of Petitioner’s billing privileges
pursuant 42 C.F.R. § 424.535(a)(1).

Supplier Standard 1 requires that suppliers comply with federal regulatory requirements;
state licensing and regulatory requirements; and local zoning requirements. 42 C.F.R.

§ 424.57(c)(1). The applicable federal regulations require that a DMEPOS “supplier must
enroll separate physical locations it uses to furnish Medicare covered DMEPOS, with the
exception of locations it uses solely as warehouses or repair facilities.” 42 C.F.R.

§ 424.57(b)(1).

The parties were advised by my Prehearing Order § IIC that the issue before me is:

Whether Petitioner met the requirements for participation in
Medicare when the reconsideration decision was made. 73 Fed. Reg.
36,448, 36,452 (June 27, 2008).

The formulation of the issue is based on the discussion in the Federal Register of the scope
of review available to a provider or supplier whose Medicare enrollment is denied or
revoked. The pertinent discussion is as follows:

> The regulation uses the phrase “application certification standards” rather than “supplier
standards.” 42 C.F.R. § 424.57(c). CMS uses the phrase “supplier standards” in its
Medicare Program Integrity Manual, CMS pub. 100-08, § 15.24.9 (rev. 463, May 17,
2013). “Supplier Standard” as used in this decision refers to the 30 standards listed in 42
C.F.R. § 57(c).
When a Medicare contractor makes an adverse enrollment
determination (for example, enrollment denial or revocation
of billing privileges), providers and suppliers are afforded
appeal rights. However, these appeal rights are limited to
provider or supplier eligibility at the time the Medicare
contractor made the adverse determination. Thus, if a
Medicare contractor determines that a provider or supplier
does not meet State licensure requirements on June 1, 2007, it
is the provider’s responsibility to demonstrate during the
appeals process that State licensure requirements were met on
June 1, 2007. Conversely, if a provider only can demonstrate
that State licensure requirements were met on a later date;
such as, August 16, 2007, we believe that the contractor made
the correct determination, and that the provider or supplier
may reapply for Medicare billing privileges. Accordingly, a
provider or supplier is required to furnish the evidence that
demonstrates that the Medicare contractor made an error at
the time an adverse determination was made, not that the
provider or supplier is now in compliance. Thus, we believe
that it is essential that providers and suppliers submit
documentation that supports their eligibility to participate in
the Medicare program during the reconsideration step of the
provider enrollment appeals process. This will allow a
hearing officer to review and make a decision using all
applicable facts. Moreover, the early presentation of
evidence will help to ensure an efficient and effective
administrative appeals process.

Id. (emphasis added). This regulatory history could be interpreted to mean that a
provider or supplier must show that it was in compliance with enrollment requirements as
of the date of the initial determination by CMS or its contractor. But such specific
language was not used by the drafters. Rather, the language chosen by the drafters refers
to “the adverse determination.” In this case the Medicare contractor Palmetto issued both
an adverse initial determination and an adverse reconsideration determination. CMS Exs.
1,2. The Federal Register discussion does not specify which adverse Medicare
contractor decision should be the focus at hearing. It may also be argued that the focal
point of a hearing should be the effective date of the revocation rather than the initial
determination date. The example cited by the drafters is, if the contractor determined that
the supplier did not meet state licensure requirements on June 1, on appeal the supplier
has the burden to show that it did meet state licensure requirements on June 1. The
regulation specifically lists several grounds for revocation, including license suspension
or revocation, when the date of revocation may be earlier than the date of the initial

determination. 42 C.F.R. § 424.535(g). In this case, I do not need to resolve the possible
inconsistency in what the drafters of the regulation intended. I consider the date of the
initial determination (August 3, 2012), the effective date of the revocation (September 2,
2012), and the date of the reconsideration determination (December 10, 2012). The date
chosen as the focal point does affect the conclusions as to specific issues, but not the
ultimate decision in the case. Considering whether a provider or supplier was in
compliance at the time of the adverse reconsideration decision by the contractor does,
however, ensure that Petitioner’s right to review is granted to the maximum extent
possible.

I conclude that there is no genuine dispute as to any issue of material fact related to the
Supplier Standard 1 and summary judgment is appropriate.

Petitioner admits in its August 30, 2012 Corrective Action Plan that it had patient facilities
at 11886 Greenville Avenue, Suite 114, Dallas, Texas and 1825 Troup Highway, Tyler,
Texas locations. Petitioner states that the facilities were not enrolled due to administrative
oversight and that enrollment applications were submitted for both as soon as the
oversight was recognized. Petitioner asserted in its Corrective Action Plan that it had
applied to enroll both sites before receiving notification of revocation from Palmetto.
CMS Ex. 4, at 2, 4. Thus, Petitioner clearly admitted in its Corrective Action Plan that it
recognized that the Greenville Avenue site in Dallas and the Troup Highway site in Tyler
were required to be enrolled in Medicare. Petitioner does not dispute that neither facility
was enrolled prior to the notice of revocation, the effective date of revocation, or the
reconsideration decision.

In the request for reconsideration, Petitioner’s counsel concedes that the Greenville
Avenue site in Dallas and the Troup Highway site in Tyler were licensed by the Texas
Board of Orthotics and Prosthetics and applications for both to enroll in Medicare had
been submitted to the National Supply Center in September 2011. Petitioner does not
argue that the sites were enrolled prior to revocation. Rather, Petitioner argues that neither
site was in the business of providing Medicare-covered DMEPOS. CMS Ex. 5. Petitioner
makes a similar assertion in the request for hearing (RFH at 2) and in its opposition to the
motion for summary judgment (P. Br. at 3-4). Petitioner’s assertion that the Greenville
Avenue and Troup Highway sites were not providing DMEPOS to Medicare-eligible
beneficiaries is inconsistent with the Corrective Action Plan signed by Ed Stevens, who is
listed as an authorized official of Petitioner. The Corrective Action Plan admits that both
sites were required to be enrolled, a fact that Petitioner asserts it recognized before
Palmetto gave notice of the revocation. CMS Ex. 4, at 2, 4. Petitioner’s Corrective
Action Plan satisfies the CMS evidentiary burden on summary judgment. Petitioner has
offered no evidence to rebut the CMS evidence. Petitioner has failed to show, by
affidavits or other evidence, that there is a genuine issue for trial. If the nonmovant cannot

10

show by some credible evidence that there exists some genuine issue for trial, then
summary judgment is appropriate and the movant prevails as a matter of law. Anderson,
477 US. at 247.

Supplier Standard 1 also requires that a supplier meet state licensing and regulatory
requirements. The August 3, 2012 Palmetto letter notified Petitioner that its billing
privileges were being revoked because Petitioner did not have licenses in Illinois, Indiana,
and Missouri, among other states. Petitioner’s admitted in its Corrective Action Plan that
it provided DMEPOS to physicians in Illinois, Indiana, and Missouri, though Petitioner
asserts and | accept for purposes of summary judgment, that it had no physical locations in
those states. Petitioner stated in the Corrective Action Plan that its failure to have state
licenses in Illinois, Indiana, and Missouri was an administrative oversight. CMS Ex. 4, at
2. Petitioner stated in the Corrective Action Plan that a license was obtained from
Indiana. The Indiana license was issued August 27, 2012, after the initial decision but
before the effective date, and it is valid to December 31, 2013. CMS Ex. 5 at 32-25.
Petitioner stated in the Corrective Action Plan that applications for licenses had been filed
in Missouri and Illinois, but Petitioner does not assert that the licenses had been issued
prior to reconsideration. CMS Ex. 4, at 2-4. Petitioner asserted in the request for
reconsideration and the request for hearing that a license is not required in Missouri; that
Petitioner had obtained an Indiana licensed; and that Petitioner was in the process of
obtaining a license in Illinois. CMS Ex. 5, at 3; RFH at 3.The assertion that no license is
required by Missouri is supported by evidence submitted with the request for
reconsideration and request for hearing and, based on that evidence, I draw an inference in
Petitioner’s favor for purposes of summary judgment. However, Petitioner’s Corrective
Action Plan also satisfies the CMS burden on summary judgment as it contains the
admission that Petitioner provided DMEPOS in Illinois without a license. Petitioner
suggests in its brief in opposition to summary judgment that DMEPOS may have been
provided by Petitioner to Medicare-eligible beneficiaries from Illinois when they were in
Texas but Petitioner presented no evidence to support such a finding. Therefore, I
conclude that Petitioner again failed to present credible evidence to show a genuine
dispute as to a material fact and summary judgment is appropriate.

There is no genuine dispute of the material fact that Petitioner had two locations that were
not enrolled in Medicare though Petitioner recognized they should have been. There is
also no genuine dispute of the material fact that Petitioner provided DMEPOS in Indiana
without a license. Accordingly, CMS has met its burden of making a prima facie showing
of noncompliance and Petitioner was not shown it was in compliance with Supplier
Standard 1 at the time of the initial determination, the effective date of revocation, or the
date of reconsideration.

4.. Petitioner has not shown that it was in compliance with 42 C.F.R.
§ 424.57(c)(2) (Supplier Standard 2).
11

5. There is a basis for revocation of Petitioner’s billing privileges
pursuant 42 C.F.R. § 424.535(a)(1)..

Supplier Standard 2 requires that a supplier not make or cause to be made any false
statement or misrepresentation of a material fact on its application for billing
privileges. The regulation explains parenthetically that the supplier must provide
complete and accurate information on its application for billing privileges and must
report any changes to information on the application within 30 days. 42 C.F.R.

§ 424.57(c)(2).

The August 3, 2013 Palmetto notice-letter advised Petitioner that it was not in
compliance with Supplier Standard 2 because it failed to report to the National Supplier
Clearinghouse the “additional locations used to provide service to Medicare
beneficiaries.” Petitioner conceded in its August 30, 2012 corrective action plan that it
had patient facilities at 11886 Greenville Avenue, Suite 114, Dallas, Texas and 1825
Troup Highway, Tyler, Texas that were not enrolled in Medicare as DMEPOS
suppliers. In its request for hearing and brief, Petitioner simply refers to its arguments
related to Supply Standard 1. RFH at 3; P. Br. at 4. Petitioner has not contested that
information about locations used to provide DMEPOS services to Medicare
beneficiaries is material to a determination as to whether or not a supplier should be
enrolled and continue to be enrolled in Medicare.

I conclude that there is no genuine dispute as to any material fact and summary judgment
is appropriate for the same reasons as discussed under Supplier Standard 1. CMS has met
its burden of making a prima facie showing of noncompliance and Petitioner was not
shown it was in compliance with Supplier Standard 2 at the time of the initial
determination, the effective date of revocation, or the date of reconsideration.

6. Petitioner has not shown that it was in compliance with 42 C.F.R.
§ 424.57(c)(22) (Supplier Standard 22).

7. There is a basis for revocation of Petitioner’s billing privileges
pursuant 42 C.F.R. § 424.535(a)(1)..

Supplier standard 22 requires that:

All suppliers of DMEPOS and other items and services must
be accredited by a CMS-approved accreditation organization
in order to receive and retain a supplier billing number. The
accreditation must indicate the specific products and services
for which the supplier is accredited in order for the supplier to
receive payment for those specific products and services.
12

42 C.F.R. § 424.57(c)(22). Supplier Standard 22 states that a supplier of DMEPOS must
be accredited but it does not specify that each location of a DMEPOS supplier be
accredited. However, Supplier Standard 22 must be read in context with Supplier
Standard 23 and Supplier Standard 24. Supplier Standard 23 provides that when a
DMEPOS supplier opens a new location the supplier must notify its accreditation
organization, which may accredit the new supplier location for three months before a site
visit is conducted. 42 C.F.R. § 424.57(c)(23). Supplier Standard 24 specifically requires
that all DMEPOS supplier locations must meet DMEPOS quality standards and be
separately accredited. 42 C.F.R. § 424.57(c)(24). It is clear from considering Supplier
Standard 22 in context with Supplier Standard 23 and 24 that the requirement is for each
DMEPOS supplier location to be accredited for the type of DMEPOS services and
equipment supplied to Medicare eligible beneficiaries.

The August 3, 2012 Palmetto notice-letter advised Petitioner that it was determined not in
compliance with Supplier Standard 22 because accreditation for the company could not be
verified. CMS Ex. 2, at 2. In its Corrective Action Plan, Petitioner states:

We have been enrolled with Medicare since 1999 with the
NPI # 06537000001. Our enrollment applications for all our
locations were always truthful and the lack of accreditation by
one of the approved Accreditation Organizations was
apparent from our enrollment applications. This was never
flagged as an issue by CMS, so we were operating under the
assumption that we were in compliance with Medicare.

CMS Ex. 4, at 6.

The Corrective Action Plan concedes that there was a “lack of accreditation by one of the
approved Accreditation Organizations” that was “apparent from . . . enrollment
applications.” The Corrective Action Plan also stated that Petitioner had begun the
process of obtaining accreditation for facilities that were not currently accredited. CMS
Ex. 4, at 6.

Petitioner submitted with its request for reconsideration a letter from the “American Board
for Certification in Orthotics, Prosthetics & Pedorthics, Inc.” dated September 26, 2012
addressed to Petitioner’s 8800 Shoal Creek Boulevard, Austin, Texas, which states that
that facility was accredited for three months effective from September 21, 2012 to
December 21, 2012. CMS Ex. 5, at 14. Petitioner also submitted with its request for
reconsideration two certificates from the American Board for Certification in Orthotics,
Prosthetics and Pedorthics, Inc. but neither certificate shows that it was issued for a
particular facility of Petitioner, except the indication that Petitioner was located in Austin.
CMS Ex. 5 at 37, 39. One of the certificates dated October 6, 2010, bears an expiration
date of April 1, 2014, and states that it is for a facility in Austin, Texas. CMS Ex. 15, at
13

37. The second certificate also states that it is for a facility in Austin, Texas, but the
effective and expiration dates are unreadable. CMS Ex. 15, at 39. Petitioner also
submitted on reconsideration a certificate issued by the Texas Board of Orthotics and
Prosthetics that states that Petitioner, with the address of 8800 B Shoal Creek Boulevard,
Austin, Texas, is credentialed in the State of Texas. The certificate bears an effective date
of March 23, 2011. Petitioner does not argue that the certificate issued by the State of
Texas is evidence of the accreditation required by Supplier Standard 22.

Petitioner argued on reconsideration that its evidence shows that Petitioner was accredited
as an entity. Petitioner also argues that the fact it is accredited as an entity is shown by the
fact that the American Board for Certification in Orthotics, Prosthetics and Pedorthics,
Inc. had no trouble issuing an accreditation certificate for the facility at 8800 Shoal Creek
Boulevard, which I note, was effective for only three months. CMS Ex. 5, at 3-4.
Petitioner also argues in its brief in opposition to the CMS motion for summary judgment
that Petitioner was accredited as a corporate entity. P. Br. at 4.

Petitioner’s arguments and evidence fail to show that there is a genuine dispute as to a
material fact regarding whether each of Petitioner’s facilities was accredited as the
regulation requires. Petitioner obtained a certificate of accreditation for the 8800 Shoal
Creek facility effective September 21, 2012, which was after the August 3, 2012 notice of
revocation and the September 2, 2012 effective date of revocation but prior to the
reconsideration decision on December 10, 2012. However, Petitioner has offered no
evidence and does not argue that it had received accreditation for its patient facilities at
11886 Greenville Avenue, Suite 114, Dallas, Texas and 1825 Troup Highway, Tyler,
Texas, prior to the reconsideration decision.

Petitioner also argues that as a “technical matter” it is not required to be accredited citing
the Medicare Program Integrity Manual, CMS pub. 100-08, § 15.21.6. P. Br. at 4-5; CMS
Ex. 5, at 4. Section 15.21.6 was reserved for future use by revision 430 to the Medicare
Program Integrity Manual, which was effective October 29, 2012, which was after the
notice of revocation and the effective date of revocation in this case but before
reconsideration in December 2012. Petitioner attached a copy of the section as it appeared
prior to the October 2012 revision, which included the following language:

Individual medical practitioners, inclusive of group practices
of same, shall not currently require accreditation for
enrollment. The practitioner types are those specifically
stated in Section 1848(K)(3)(B) and 1842(b)(18)(C) of the
Social Security Act as Amended. In addition, the practitioner
categories of physicians, orthotists, prosthetists, optometrists,
opticians, audiologists, occupational therapists, physical
14

therapists and suppliers who provide drugs and
pharmaceuticals (only) shall not currently require
accreditation for enrollment.

CMS Ex. 5, at 41. Similar language is now found in section 15.21.1B of the Program
Integrity Manual, which was effective October 29, 2012 under revision 430. Petitioner
does not offer an explanation for how this provision applies in its case. There is no
evidence that Petitioner is a practitioner or group of practioners as required for the
exemption to apply. The credential issued by the State of Texas characterizes Petitioner
as an Accredited Orthotic Facility and an Accredited Prosthetic Facility and does not
suggest that Petitioner is a medical practitioner or group of practitioners. CMS Ex. 5, at
10. Accordingly, I conclude there is no genuine dispute as to a material fact related to the
application of the exemption and I conclude it does not apply as a matter of law.

Petitioner’s assertion in the Corrective Action Plan that it was apparent from its
enrollment applications that it was not accredited but CMS never raised the issue, could be
construed to be an argument that CMS should be estopped from requiring accreditation.
CMS Ex. 4, at 6. As a general rule, the government cannot be estopped absent, at
minimum, a showing that the traditional requirements for estoppel are present (i.e., a
factual misrepresentation by the government, reasonable reliance on the misrepresentation
by the party seeking estoppel, and harm or detriment to that party as a result of the
reliance) and that the government’s employees or agents engaged in “affirmative
misconduct.” Office of Personnel Management v. Richmond, 496 U.S. 414, 421 (1990);
Linkous v. United States, 142 F.3d 271, 277-78 (5th Cir. 1998); Oaks of Mid City Nursing
and Reahab. Ctr., DAB No. 2375 at 30 (2011); Pacific Islander Council of Leaders, DAB
No. 2091, at 12 & n.11 (2007). Petitioner does not allege and has presented no evidence
that raises a genuine dispute as to the existence of the facts necessary to find that the
elements of equitable estoppel are present in this case.

I conclude that there is no genuine dispute as to any material fact and summary judgment
is appropriate . CMS has met its burden of making a prima facie showing of
noncompliance and Petitioner was not shown it was in compliance with Supplier Standard
22 at the time of the initial determination, the effective date of revocation, or the date of
reconsideration.
15

II. Conclusion

For the foregoing reasons, Petitioner’s Medicare enrollment and billing privileges were
properly revoked effective August 3, 2012, due to noncompliance with 42 C.F.R.
§§ 424.57(c)(1), (2), and (22).

/s/
Keith W. Sickendick
Administrative Law Judge

